563 F.2d 143
In re John A. MITCHELL, Petitioner.
No. 77-2451.
United States Court of Appeals,Fifth Circuit.
Oct. 12, 1977.

William P. Rutledge, Lafayette, La., for appellant.
W. Eugene Davis, U. S. Dist. Judge, Lafayette, La., J. L. Cox, Jr., Lake Charles, La., for Lake Charles Dredging & Towing Co.
On Petition for Writ of Mandamus, Prohibition and Certiorari to the United States District Court for the Western District of Louisiana.
Before COLEMAN, GODBOLD and TJOFLAT, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that the petition for writ of mandamus, prohibition, certiorari or other appropriate writ and for other relief is GRANTED.  The scope of Rule 35, Federal Rules of Civil Procedure is not coextensive with that of Rule 26, Federal Rules of Civil Procedure.  Rule 35 requires that examinations be conducted by physicians.  Therefore, although the instant petition evinces a discovery order compatible with Rule 26 the order is erroneous in light of Rule 35.  See Lavergne v. Davis, 5th Cir., No. 77-2465 (unpublished order) (mandamus granted in similar context).